IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
KENNETH A. TONG,

             Appellant,

v.                                                     Case No. 5D16-810

STATE OF FLORIDA,

           Appellee.
________________________________/

Opinion filed February 10, 2017

Appeal from the Circuit Court
for St. Johns County,
J. Michael Traynor, Judge.

James S. Purdy, Public Defender, and
Thomas J. Lukashow, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General
Tallahassee, and Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

      Appellant challenges his judgments and sentences in St. Johns County Circuit

Court case numbers 2015-CF-324 and 2015-CF-547. We affirm the judgments and

sentences but remand the case to correct a scrivener's error. Appellant pled no contest,

but the amended judgments in both cases, and the amended order of drug offender

probation in case number 2015-CF-324, indicate that he entered a plea of guilty.

Therefore, we remand the case to the trial judge to correct the judgments in both cases
and the order of probation in case number 2015-CF-324 to reflect Appellant's no contest

pleas.


         AFFIRMED AND REMANDED WITH DIRECTIONS.


WALLIS, and EDWARDS, JJ., and JACOBUS, B.W., Senior Judge, concur.




                                          2